 



Exhibit 10.9
AMENDMENT NO. 6
TO SOUTHWEST AIRLINES CO. 401(k) PLAN
     Pursuant to the authority of the Board of Directors of Southwest Airlines
Co., and the provisions of Section 17.1 thereof, the Southwest Airlines Co.
401(k) Plan (the “Plan”) is hereby amended in the following respects only,
effective as specifically provided herein:
     (1) Article III, Section 3.2, is hereby amended, in its entirety, effective
January 1, 2005, to read as follows:
     “3.2 Notification of Eligibility: The Committee shall promptly notify in
writing each Employee of his qualification as a Member and shall furnish each
new Member a copy of such explanation of the Plan as the Committee shall provide
for that purpose. Any Employee who is eligible to become a Member may elect to
participate in the Plan upon the date on which he first becomes eligible by
executing and filing with the Committee, prior to or upon such date, an
application form furnished by the Committee. An Employee who does not become a
Member on the date on which he first becomes eligible may become a Member on any
date thereafter by executing and filing with the Committee, prior to or upon
such date, an application form furnished by the Committee.”
     (2) Article XI, Section 11.2, subsection (a), is hereby amended, in its
entirety, effective as of January 1, 2005, to read as follows:
     “(a) Financial Hardship. A Member may, upon the approval of the Committee,
withdraw on account of financial hardship any portion of his Rollover
Contribution Account and upon depletion of the funds in his Rollover
Contribution Account, any portion of his Salary Reduction Contribution Account
other than amounts attributable to Qualified Nonelective Contributions, if any,
and income on such Member’s Salary Reduction Contributions and Qualified
Nonelective Contributions, if any. A Member may not withdraw, on account of
hardship, amounts in his Company Matching Contribution Account. A Member who
wishes to request a hardship withdrawal shall file with the Committee a written
request for withdrawal on a form provided by the Committee. The Committee shall
adopt uniform and nondiscriminatory rules regarding the granting of such
requests and shall evaluate hardship requests made under this Section. For
purposes of this Plan, a financial hardship means an immediate and heavy
financial need of the Member for which funds are not reasonably available from
other resources of the Member. The determination of whether a Member suffers
sufficient hardship to justify the granting of his written request and of the
amount permitted to be withdrawn under

 



--------------------------------------------------------------------------------



 



this Section shall be made in the sole and absolute discretion of the Committee
after a full review of the Member’s written request and evidence presented by
the Member showing financial hardship. Upon a Member’s receipt of a withdrawal
for financial hardship, such Member shall be prohibited from making Salary
Reduction Contributions and Catch-Up Contributions, if applicable, for a period
of at least six (6) months, beginning on the date on which the hardship
withdrawal is made. A Member may elect to resume Salary Reduction Contributions
and Catch-Up Contributions, if applicable, under this Plan as of the first day
of any new payroll period following the last day of such six (6) month period by
filing a new salary deferral election within the time period prior to the first
day of such payroll period established by the Committee.
     If approved by the Committee, any withdrawal for financial hardship may not
exceed the amount deemed necessary to meet the immediate financial need created
by the hardship, including any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
withdrawal. The request of any Member for a hardship withdrawal shall be deemed
necessary to meet the immediate financial need of the Member if the Member has
theretofore (i) obtained all currently available distributions, other than
hardship distributions, (ii) obtained all nontaxable loans permitted under all
plans maintained by the Company; and (iii) agreed to suspend his or her Salary
Reduction Contributions and Catch-Up Contributions, if applicable, under this
Plan and elective contributions and employee contributions under all other plans
(other than a health or welfare benefit plan) maintained by the Company for a
period of at least six (6) months following receipt of the hardship
distribution. A Member may elect to resume Salary Reduction Contributions and
Catch-Up Contributions, if applicable, under this Plan in the manner described
hereinabove and may elect to resume elective contributions and employee
contributions under all other plans in accordance with their respective terms.
     Notwithstanding the foregoing, a request for a hardship withdrawal will
generally be treated as necessary to satisfy a financial hardship if the
Committee relies upon the Member’s written representation, unless the Committee
has actual knowledge to the contrary, that the hardship cannot reasonably be
relieved:
          (1) through reimbursement or compensation by insurance or otherwise;
          (2) by liquidation of the Member’s assets;
          (3) by cessation of Salary Reduction Contributions and Catch-Up
Contributions, if applicable, under the Plan;
          (4) by other distributions or nontaxable (determined at the time of
the loan) loans from plans maintained by the Company, or any other employer of
such Member, or

-2-



--------------------------------------------------------------------------------



 



          (5) by borrowing from commercial sources on reasonable commercial
terms in an amount sufficient to satisfy the financial hardship.
     Expenses that may warrant approval of a Member’s request for a hardship
withdrawal include:
          (1) Medical expenses described in Section 213(d) of the Code incurred
by the Member, the Member’s spouse, or any dependents of the Member (as defined
in Section 152 of the Code, without regard to Section 152(b)(1), (b)(2) and
(d)(1)(B) of the Code) or necessary for those persons to obtain medical care
described in Section 213(d) of the Code and not reimbursed or reimbursable by
insurance;
          (2) Expenses (excluding mortgage payments) incurred to purchase a
principal residence of the Member;
          (3) Payment of tuition, related educational fees, and room and board
expenses for the next twelve (12) months of post-secondary education for the
Member, his or her spouse, or children or dependents (as defined in Section 152
of the Code, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B) of the
Code);
          (4) Payments necessary to prevent the eviction of the Member from his
principal residence or foreclosure on the mortgage of the Member’s principal
residence; or
          (5) Such other expenses as the Committee may determine to be within
the intent of this Section.
     Notwithstanding any other provision of this paragraph (a) of Section 11.2
to the contrary, the Committee may approve the request of any Member for a
hardship withdrawal pursuant to such guidance of general applicability as may be
prescribed by the Commissioner of Internal Revenue and published in the Internal
Revenue Bulletin.”
     (3) Article XI, Section 11.2, subsection (a), the third and fourth
paragraphs (as previously amended effective January 1, 2005), are hereby
amended, in their entirety, effective as of January 1, 2006, to read as follows:
     “Notwithstanding the foregoing, a request for a hardship withdrawal will
generally be treated as necessary to satisfy a financial hardship if the
Committee relies upon the Member’s representation (made in writing or such other
form as may be prescribed by the Commissioner), unless the Committee has actual
knowledge to the contrary, that the hardship cannot reasonably be relieved:

-3-



--------------------------------------------------------------------------------



 



          (1) through reimbursement or compensation by insurance or otherwise;
          (2) by liquidation of the Member’s assets;
          (3) by cessation of Salary Reduction Contributions and Catch-Up
Contributions, if applicable, under the Plan;
          (4) by other distributions or nontaxable (determined at the time of
the loan) loans from plans maintained by the Company, or any other employer of
such Member, or
          (5) by borrowing from commercial sources on reasonable commercial
terms in an amount sufficient to satisfy the financial hardship.
     Expenses that may warrant approval of a Member’s request for a hardship
withdrawal include:
          (1) Expenses for (or necessary to obtain) medical care that would be
deductible under Section 213(d) of the Code (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income);
          (2) Expenses (excluding mortgage payments) incurred to purchase a
principal residence of the Member;
          (3) Payment of tuition, related educational fees, and room and board
expenses for the next twelve (12) months of post-secondary education for the
Member, his or her spouse, or children or dependents (as defined in Section 152
of the Code, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B) of the
Code);
          (4) Payments necessary to prevent the eviction of the Member from his
principal residence or foreclosure on the mortgage of the Member’s principal
residence;
          (5) Payments incurred for burial or funeral expenses for the Member’s
deceased parent, spouse, children or dependents (as defined in Section 152 of
the Code, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B) of the
Code);
          (6) Expenses for the repair of damage to the Member’s principal
residence that would qualify for the casualty deduction under Section 165 of the
Code (determined without regard to whether the loss exceed 10% of adjusted gross
income); and

-4-



--------------------------------------------------------------------------------



 



          (7) Such other expenses as the Committee may determine to be within
the intent of this Section.”
     (4) Article XII, Section 12.2, subsection (a) thereof, is hereby amended,
in its entirety, effective January 1, 2005, to read as follows:
     “(a) Member’s Individual Account. Effective as of any Valuation Date,
within the time period prior thereto established by the Committee, and subject
to any restrictions on transfer imposed under particular investment funds, a
Member who has an account balance in his Individual Account in excess of any
loan receivables from such Member may, pursuant to guidelines established by the
Committee, direct the Committee to instruct the Trustee to convert any whole
percentage, up to one hundred percent (100%), of such amount in his Individual
Account (in excess of the loan receivables), which is invested in any of the
investment media set forth in Section 12.1 hereof, into one or more other of
such investment media. Such direction shall be effective as soon as practicable
following the date of receipt by the Committee of such direction to convert.
Notwithstanding any provision herein to the contrary, applicable fund redemption
and short-term trading fees may be imposed upon the Member’s Individual Account
in connection with any direction by such Member to convert investments
hereunder.”
     (5) Article XV, Section 15.2, the first paragraph thereof, is hereby
amended in its entirety, effective March 28, 2005, to read as follows:
     “15.2 Time of Payment: Distribution shall be made as soon as
administratively practicable, but in no event later than one (1) year after the
Valuation Date coincident with or immediately following the separation from
service of a Member, former Member, or Beneficiary who is entitled to receive a
benefit hereunder. Notwithstanding the foregoing, if the nonforfeitable portion
of a Member’s or former Member’s Individual Account exceeds One Thousand and
No/100 Dollars ($1,000.00), no distributions, other than distributions upon the
death of such Member or former Member, may commence without the consent of the
Member or former Member until he attains age sixty-two (62), at which time
distribution shall be made. Such consent must be obtained within the ninety
(90) day period ending on the date of distribution. The Committee shall notify
the Member or former Member of the right to defer any distribution until the
date on which he attains age sixty-two (62). Such notification shall include a
general description of the material features, and an explanation of the relative
values of, the optional forms of benefit available under the Plan in a manner
that would satisfy the notice requirements of Section 417(a)(3) of the Code, and
shall be provided no less than thirty (30) days and no more than ninety
(90) days prior to

-5-



--------------------------------------------------------------------------------



 



the date of distribution. Notwithstanding the foregoing, the consent of the
Member or former Member shall not be required to the extent that a distribution
is required to satisfy Section 415 or Sections 401(k)(8) or 401(m)(6) of the
Code. In addition, upon termination of this Plan, if the Plan does not then
offer an annuity option, the Member’s or former Member’s Individual Account may,
without his consent, be distributed to the Member or former Member or
transferred to another defined contribution plan maintained by an Affiliate.
Furthermore, if a distribution is one to which Sections 401(a)(11) and 417 of
the Code do not apply, such distribution may commence less than thirty (30) days
after the notice required under Section 1.411(a)-11(c) of the Treasury
Regulations is given, provided that: (i) the Committee clearly informs the
Member or former Member that he has a right to a period of at least thirty
(30) days after receiving the notice to consider the decision of whether or not
to elect a distribution (and, if applicable, a particular distribution option),
and (ii) the Member or former Member, after receiving the notice, affirmatively
elects a distribution.”
     (6) Article XVII, Section 17.5 is hereby amended, in its entirety,
effective January 1, 2006, to read as follows:
     “17.5 Consolidation, Merger or Transfer of Plan Assets: This Plan shall not
be merged or consolidated with, nor shall any assets or liabilities be
transferred to, any other plan, unless the benefits payable on behalf of each
Member or former Member, if the Plan were terminated immediately after such
action, would be equal to or greater than the benefits to which such Member or
former Member would have been entitled if this Plan had been terminated
immediately before such action. Further, except to the extent such transfer
constitutes a direct rollover of an “eligible rollover distribution” pursuant to
Section 15.6 hereof or constitutes an elective transfer, as described in
Treasury Regulations Section 1.411(d)-4, Q&A3(b)(1), to another qualified cash
or deferred arrangement under Code Section 401(k), no assets of this Plan shall
be transferred to another plan unless the Committee demonstrates to the
Trustee’s reasonable satisfaction that any portion of the transfer attributable
to Salary Reduction Contribution, Qualified Nonelective Contributions and
Qualified Matching Contributions shall remain subject to the limitations on
distributions prescribed under Treasury Regulations Section 1.401(k)-1(d). The
Trustee shall not accept a direct transfer of assets from a plan subject to the
requirements of Section 417 of the Code.”

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the
foregoing instrument comprising Amendment No. 6 to the Southwest Airlines Co.
401(k) Plan, the Company has caused these presents to be duly executed in its
name and behalf by its proper officers thereunto duly authorized this 2nd day of
December, 2005.

       
 
  SOUTHWEST AIRLINES CO.
 
     
 
  By:       /s/ Gary C. Kelly
 
     
 
    Gary C. Kelly, Chief Executive Officer
ATTEST:
     
 
     
/s/ Deborah Ackerman
     
 
     
Deborah Ackerman, Assistant Secretary
     

-7-



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  §    
 
  §    
COUNTY OF DALLAS
  §    

     BEFORE ME, the undersigned, a Notary Public in and for said County and
State, on this 2nd day of December, 2005, personally appeared GARY C. KELLY, to
me known to be the identical person who subscribed the name of SOUTHWEST
AIRLINES CO., as its CHIEF EXECUTIVE OFFICER to the foregoing instrument and
acknowledged to me that he executed the same as his free and voluntary act and
deed and as the free and voluntary act and deed of such organization for the
uses and purposes therein set forth.
     GIVEN UNDER MY HAND AND SEAL OF OFFICE, the day and year last above written

                  /s/ Teri Lee Lambert       Notary Public in and for the State
of Texas           

My Commission Expires: June 4, 2006

-8-